DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawachi et al (US 9,388,109).
The instant claims are drawn to a process for producing reduced coenzyme Q10 form II by warming a first mixture of reduced coenzyme Q10 form I and a reduced coenzyme Q10 form II to 32°C or more, in the presence of 0.001 to 50 parts by weight of a solvent, to form a second mixture, wherein a content of form II crystals in the 
Kawachi et al teach a process for forming a reduced coenzyme Q10 crystal having excellent stability.  The reduced coenzyme Q10 taught by Kawachi et al is referred to as the “novel” reduced coenzyme Q10 or the reduced coenzyme Q10 of the “present invention”, which is differentiated from the conventionally known reduced coenzyme Q10 crystal. For the sake of the rejection, the examiner will refer to the former as form II and the latter as form II.
According to Kawachi et al, form II is produced by adding form I to a solvent at a temperature of 25°C or higher, most preferably from 25 to 60°C, and then keeping it a given temperature for a given time, wherein form I can be used as a seed crystal (col. 6, lines 46-62).  The solvent used in the crystallization may include hydrocarbons, nitriles, alcohols, and ketones (col. 8, line 46 to col. 10, line 49).  Form II crystals obtained by said method are recovered through a step of solid-liquid separation and drying.
As an example, form I and n-hexane or ethanol are added to a reaction flask and warmed to 40°C with stirring.  The solution is cooled to 25°C and kept at that temperature for 96 hours while continuously stirred, and subjected to filtration and drying to provide a crystal.  Analysis by DSC confirms a crystal having an endothermic peak indicating melting at 54.2°C and X-ray diffraction peaks at 11.50°, 18.26°, 19.30°, 22.30°, 23.00°, and 33.14°C.  Using ethanol as solvent, the endothermic peak indicating melting at 52.0°C (examples 1 and 3).  These finding are consistent with reduced coenzyme Q10 form II.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649. The examiner can normally be reached M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622